Citation Nr: 1616841	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-30 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


WITNESSES AT HEARING ON APPEAL

Appellant, S. M. L., M. D., N. A., and D. G., interpreter

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty in the Philippine Commonwealth Army from December 1941 to September 1942, in the Philippine Guerilla and Combination Service from January 1945 to August 1945, and in the Regular Philippine Army from August 1945 to May 1946.  He was confined as a prisoner of war (POW) from April 1942 to September 1942.  He died in November 2002, and the appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied reopening the claim of entitlement to service connection for the cause of the Veteran's death.  

The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2011 and a transcript of the hearing is of record.

In July 2011, the Board reopened the issue on appeal and remanded the case to the RO for additional development.  This matter was also remanded in January 2013 and October 2013 for additional development. 


FINDINGS OF FACT

1.  The Veteran died in November 2002; the Certificate of Death listed the immediate cause of death as cardiorespiratory arrest, antecedent cause of death as respiratory failure, and the underlying cause of death as severe chronic obstructive pulmonary disease (COPD).

2.  At the time of the Veteran's death, service connection was established for arteriosclerotic heart disease (ASHD), rated as 60 percent disabling, and a shrapnel wound, left parietal region, rated as noncompensable.

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was related to his active military service or that a disability incurred in or aggravated by active military service was the principal or contributory cause of his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The appellant was provided notification letters in February 2009, May 2009, and October 2013 that satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  After the notice letters were provided to the appellant, the claim was readjudicated in an April 2014 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  The appellant submitted private treatment records, private medical opinions, and written statements discussing her contentions.  The appellant has not identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  In addition, VA medical opinions with respect to the claim on appeal were obtained in April 2013 and March 2014.  VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326; DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2013 and March 2014 VA medical opinions obtained in this case are more than adequate, as they were predicated on a full reading of the record.  In particular, the examiner considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records as well as current medical treatise information.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C.A. § 5103A(a).

As mentioned above, the appellant testified at an April 2011 hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ identified the issue on appeal, and solicited information as to the potential existence of any outstanding relevant evidence.  The appellant has neither asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The appellant's claim was previously before the Board in July 2011, January 2013, and October 2013 and remanded for additional evidentiary development.  The requested development was completed as directed and the appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In written statements of record and during the April 2011 Board hearing, the appellant has reported that the Veteran suffered from many diseases inside a POW camp during service, to include bronchial asthma and severe coughing, that contributed to his death.  It was also asserted that the Veteran's fatal respiratory disability was contracted during or related to his military service, including while serving as a POW.  She has further contended that the Veteran's service-connected ASHD was a contributory cause of his death. 

The Veteran died in November 2002.  His death certificate listed the immediate cause of death as cardiorespiratory arrest, antecedent cause of death as respiratory failure, and the underlying cause of death as severe COPD. 

At the time of the Veteran's death, service connection was in effect for ASHD, rated as 60 percent disabling, and a shrapnel wound, left parietal region, rated as noncompensable.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran was a prisoner of war (POW) for more than 30 days.  Certain listed diseases are presumed to have been incurred in service if they manifest to a compensable degree at any time after the service of a veteran who was a POW.  38 C.F.R. §§ 3.307(a)(5), 3.309(c).  Those diseases include psychosis; any of the anxiety states; dysthymic disorder (or depressive neurosis); organic residuals of frostbite; post-traumatic osteoarthritis; atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia); stroke and its complications; avitaminosis; beriberi (including beriberi heart disease); chronic dysentery; helminthiasis; malnutrition (including optic atrophy associated with malnutrition); pellagra; any other nutritional deficiency; irritable bowel syndrome; peptic ulcer disease; peripheral neuropathy except where directly related to infectious causes; and cirrhosis of the liver.  38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113 (West 2015); 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2015).

Service treatment records revealed normal lungs and chest X-ray findings in clinical examination reports dated in August 1945 and April 1946. 

A November 1957 VA medical examination report noted in the respiratory examination that the Veteran's chest was symmetrical as well as clear to percussion and auscultation. 

Private treatment records dated from December 1977 to January 1978 showed that the Veteran received inpatient treatment for bronchial asthma with obstructive component.  Additional treatment records dated from January 1979 to February 1979 showed inpatient treatment for bronchial asthma with bronchitis and chronic lung obstruction. 

A September 1980 private medical examination noted that a chest X-ray revealed some peribronchial infiltrates at the right base of the lungs and prominent lung markings bilaterally along the perihilar region.  The report stated that these results were suggestive of asthmatic bronchitis. 

A November 1981 VA chest X-ray report revealed patchy peribronchial infiltrations in both bases medially.  The impression was, in part, bilateral medial basal pneumonitis.  In an undated former POW medical history associated with the record in the 1980s, the Veteran reported that he had acquired tuberculosis and experienced chest pain, during captivity.  An August 1986 VA chest X-ray report revealed no significant change in the Veteran's lungs.  The impression was still, in part, chronic bilateral medial basal pneumonitis, unchanged from November 1981 to August 1986.

An October 1998 private radiology report from Gaoat General Hospital noted that the Veteran had a cough and difficulty of respiration.  The impression was bilateral bronchitis. 

In statements dated in November 1997 and May 2001, E. M. C., M. D., a private physician, indicated that the Veteran had been under his care since 1995 and had diagnoses, including ASHD, asthma, right laryngeal mass, and vocal cord paralysis. 

A May 2001 private radiology report noted that the Veteran had clear lungs with sharp costophrenic sulci and no pulmonary vascular congestion.

In an October 2001 statement, H. N. H., M. D., a private physician, listed diagnoses of probable carcinoma of the larynx and chronic bronchitis.  

In a December 2001 statement, B. G. H., M. D., a private physician, indicated that the Veteran had been treated for community acquired pneumonia and minimal pleural effusion from November 2001 to December 2001. 

Private treatment records dated from January to February 2002 from Mariano Marcos Memorial Hospital and Medical Center reflected findings of COPD, ASHD, and bronchitis with pneumonia.  A June 2002 private chest radiology report noted, in part, that fluid was seen at the base of the right lung.  The impression was pneumonia, most likely with pleural effusion.   

A clinical abstract and additional private treatment records from Far North Luzon General Hospital and Training Center detailed the Veteran was treated at that facility from November 2001 until May 2002 for pneumonia, bronchial asthma, and pleural effusion. 

In a March 2002 statement, a private physician, E. G. P., M. D., indicated that he had treated the Veteran for several years from 1947 with a diagnosis of pulmonary problems, including repeated episodes of difficulty breathing.  The physician opined that the Veteran's COPD developed due to his previous history of pulmonary tuberculosis.

An October 2002 VA examination report noted the previous diagnoses and gave a diagnosis, in part, of negative inspiratory force. 

Additional private treatment records dated in November 2002 from Far North Luzon General Hospital and Training Center listed an impression of COPD and noted that the Veteran was in severe respiratory distress.  It was indicated that he was treated and subsequently expired.

As noted above, the Veteran's official Certificate of Death received in November 2002 listed the immediate cause of death as cardiorespiratory arrest, antecedent cause of death as respiratory failure, and the underlying cause of death as severe COPD.

In a December 2002 statement, a private physician, P. M. G., M. D., noted the Veteran's clinical history at his facility and listed causes of death as cardiopulmonary arrest due to cardiac failure; CHF secondary to rheumatic heart disease; and old age. 

In a January 2009 statement, a private physician, S. M. L., M. D., noted that the Veteran had bouts of gastrointestinal infection, malaria, severe malnutrition, and severe coughing with difficulty of respiration that began or were contracted during his time as a POW during service.  It was indicated that difficulty of respiration and almost constant coughing pointed to bronchial asthma, sometimes with bronchitis and obstructive pulmonary conditions. 

In a September 2009 statement, S. M. L., M. D. indicated that the Veteran's cause of death was due to CHF because of a long history of hypertension and on and off bipedal edema.  The physician reported that the Veteran repeated episodes of chest pain and pulmonary problems, including repeated episodes of difficulty breathing and COPD, developed due to his previous history of pulmonary tuberculosis. 

During the April 2011 Board hearing, S. M. L., M. D. testified that he had treated the Veteran from 1977 to 1979 for respiratory problems.  The physician stated that the Veteran had complained of difficulty breathing, persistent cough, and shortness of breath.  He opined that the Veteran's asthma resulted from the elements that he was exposed to during his time as a POW.  The physician also opined that the Veteran's service-connected ASHD aggravated his asthma. 

In July 2011, the Board reopened the matter of entitlement to service connection for the cause of the Veteran's death and remanded the matter for a VA medical opinion.

In a January 2012 VA medical opinion, the examiner determined that it was less likely as not that the Veteran's fatal respiratory disability was related to his military service, including while serving as a POW.  In the cited rationale, the examiner based his opinion on the fact that no lung abnormalities were detected on the Veteran's 1945 and 1946 physical examinations.  The examiner concluded that there was no evidence to suggest that the Veteran's COPD developed during active service, which was the cause of his respiratory failure and death. 

In January 2013, the Board remanded this matter for additional development, finding the aforementioned January 2012 VA examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  The Board highlighted that the examiner neglected to consider the statements concerning the Veteran's symptoms experienced since service as well as failed to address or attempt to reconcile other private medical opinions of record from E. G. P., M. D., and S. M. L., M. D.  Instead, the January 2012 examiner only mentioned the lack of abnormal respiratory findings in the Veteran's service treatment records as the basis for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board instructed the AOJ to obtain a VA opinion as to whether it was at least as likely as not that the Veteran's fatal respiratory disability was related to his military service, including while serving as a POW.

In an April 2013 VA medical opinion, the examiner noted an extensive review of the record, referencing multiple specific documents.  The examiner then opined that the claimed condition was less likely than not incurred in or caused by his military service.  In the cited rationale, the examiner first highlighted that the Veteran's chest X-ray findings and physical examination findings were normal on examination during service in August 1945 and also after service in November 1957.  The examiner also acknowledged that the Veteran was treated by E. G. P., M. D., for repeated episodes of difficulty breathing for several years, a symptom that the private physician attributed to COPD secondary to a previous pulmonary tuberculosis.  However, the examiner then specifically opined that pulmonary tuberculosis was not a risk factor for the development of COPD.  The examiner further commented that if the Veteran was really suffering from recurrent dyspnea since 1947, he could have declared it during his medical examination in 1957, but no such declaration was given.  It was noted that the Veteran's recurrent breathing difficulty was most likely due to asthma/asthmatic bronchitis, as evidenced by a consensus of findings of record among the Veteran's private physicians.  

The examiner further acknowledged the testimony provided during the April 2011 hearing by S. M. L., M. D., that he started treating the Veteran from 1977 to 1979 for asthma being attributed to his exposure to daily elements.  However, the examiner indicated that while asthma could be seasonal or triggered by environmental factors, there was no evidence to prove that the Veteran was already manifesting symptoms referable to asthma or COPD during service.  It was noted that the Veteran started manifesting recurrent difficulty of breathing since 1977, several years after service retirement.  After a discussion illuminating the differences between COPD and asthma, the examiner concluded that the Veteran's bronchial asthma was first noted in 1977, many years after service.  The examiner found that there was no diagnostic evidence to show that the Veteran had COPD during service.  Even assuming that the Veteran's chronic uncontrolled asthma resulted in the development of COPD, the examiner again highlighted that asthma was only documented several years after service.  Based on the foregoing, the examiner then opined that the Veteran's asthma, respiratory failure, and death due to COPD were less likely than not incurred in or related to his military service, including while serving as a POW.  

In October 2013, the Board remanded this matter to obtain an opinion to address whether the Veteran's service-connected heart disease aggravated his asthma to the extent that it contributed substantially or materially to the cause of death from COPD.

In an October 2013 statement, a private physician, R. M. G., M. D., noted that he had seen the Veteran in January 2002 and treated him for asthmatic bronchitis, congestive heart failure, and acute gastritis.

In a March 2014 VA medical opinion, the same examiner who provided an April 2013 VA medical opinion again noted an extensive review of the record, referencing multiple specific documents.  Thereafter, the examiner opined that it was less likely than not that the Veteran's ASHD chronically aggravated the Veteran's asthma such that it caused or contributed substantially or materially to his death from COPD.  In the cited rationale, the examiner commented that the Veteran was treated for bronchial asthma since 1977 and he was diagnosed with ASHD since 1995.  The examiner acknowledged that while it was possible that his chronic uncontrolled asthma may result to the development of COPD, there was no diagnostic evidence of irreversible airflow obstruction on spirometry confirming the presence of COPD.

It was further noted that although it was possible to develop CHF due to ASHD and that CHF may exacerbate asthma, there was no evidence in the Veteran's medical records supporting the presence of CHF.  The examiner highlighted that the Veteran had previous hospitalizations in May 2002 and September 2002, which were primarily due to pulmonary conditions such as pneumonia and COPD.  It was indicated that a June 2002 private chest X-ray from Mariano Marcos Memorial Hospital supported the presence of pneumonia with pleural effusion, right base, and showed no evidence of cardiomegaly or signs of CHF.  The examiner further indicated that no cardiac condition was identified during those confinements as well.  The examiner concluded that there was no evidence to support that the Veteran's service-connected ASHD triggered or aggravated his asthma/ COPD.  Moreover, the examiner noted that the October 2002 VA heart examination, which was a month prior to the Veteran's demise, showed no evidence of CHF associated with ASHD.  The examiner commented that the Veteran's death certificate, issued in November 2002, showed cardiopulmonary arrest due to respiratory failure secondary to severe COPD as the cause of his death, not ASHD or CHF.

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that any lung disorder or any condition listed on the Veteran's death certificate was incurred during service or manifested earlier than several years after his discharge from service in 1946.  Available service treatment records do not reflect any lung findings.

Despite assertions in a March 2002 statement from a private physician that he had treated the Veteran for several years from 1947 with a diagnosis of pulmonary problems, post-service medical evidence of record first showed lung findings in 1977, many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

While the Veteran had documented service as a POW, evidence of record does not reflect that any of the Veteran's diagnosed lung disorders, such as asthma, bronchitis, or COPD, is one of the applicable diseases warranting presumptive service connection for diseases specific as to former POWs.

Significantly, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disorder and his active military service.

As an initial matter, the Board has determined that medical opinions provided by the Veteran's former private physicians in March 2002, January 2009, September 2009, and April 2011 are insufficient to show that the Veteran's listed causes of death or any other diagnosed lung disorder were incurred during or as a result of events during active service.  In March 2002 and September 2009 statements, E. G. P., M. D., and S. M. L., M. D., respectively, opined that the Veteran's COPD developed due to his previous history of pulmonary tuberculosis.  In a January 2009 statement and during the April 2011 Board hearing, S. M. L., M. D., noted that the Veteran had bouts of severe coughing with difficulty of respiration that began during his time as a POW during service as well as testified that the Veteran's asthma resulted from the exposure to the elements as a POW.  

The foregoing medical opinions are considered to lack probative value, as each contains cursory conclusions with minimal to nonexistent rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds the most probative evidence of record to be the medical opinion rendered by the VA physician in the April 2013.  The VA physician provided a detailed opinion concerning whether the Veteran's listed causes of death or any other diagnosed lung disorder were incurred during or as a result of events during active service after thoroughly reviewing his claims file.  Based on such review, the VA physician opined that the Veteran's asthma, respiratory failure, and death due to COPD were less likely than not incurred in or related to his military service, including while serving as a POW.  She also specifically opined that pulmonary tuberculosis was not a risk factor for the development of COPD.  Thereafter, the examiner explained her opinion, supporting it by utilizing her medical knowledge, citing to evidence included in the record to support her conclusions, and specifically addressing the flawed nature of the aforementioned private medical opinions from E. G. P., M. D., and S. M. L., M. D.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's listed causes of death or other diagnosed lung disorders were related to events during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that the Veteran's listed causes of death or any diagnosed lung disorder were incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Evidence of record also does not establish that any service-connected disability was a primary or contributory cause of the Veteran's death.  The Board finds the most probative evidence of record to be the medical opinion rendered by the VA physician in the March 2014.  Based on an extensive review of the claims file, the VA physician opined that it was less likely than not that the Veteran's ASHD chronically aggravated the Veteran's asthma such that it caused or contributed substantially or materially to his death from COPD.  Thereafter, the examiner explained her opinion, supporting it by utilizing her medical knowledge and citing to evidence included in the record to support her conclusions that the Veteran's service-connected ASHD did not trigger or aggravate his asthma or COPD and that the Veteran's cause of death was not due to ASHD or CHF.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In contrast, the Board acknowledges the medical opinions provided by P. M. G., M. D., in December 2002 and by S. M. L., M. D. in September 2009 that the cause of Veteran's death included CHF as well as the private medical opinion given by S. M. L., M. D., during the April 2011 Board hearing that the Veteran's service-connected ASHD aggravated his asthma.  However, the Board has determined that the foregoing opinions lack probative value, as each contain cursory conclusions with minimal rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board notes that the private medical evidence of record is insufficient to show that the any service-connected disability, including ASHD, was a primary or contributory cause of the Veteran's death.

Under these circumstances, the Board has determined that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's service-connected disabilities were a primary or contributory cause of his death weighs against the claim.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, there is no basis upon which to conclude that the Veteran's service-connected disabilities were a primary or contributory cause of his death.  38 C.F.R. § 3.312.

The Board acknowledges that the appellant is competent to report her observations of the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of diseases such as cardiorespiratory arrest, respiratory failure, asthma, and COPD.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the Board finds that the relationship between the Veteran's death, any in-service illness or event, and his service-connected disabilities is not something for which a lay person is competent to provide an opinion.  See Barr v Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Further, the evidence does not show that the appellant possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of the Veteran's death.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay assertions or opinions provided by the appellant do not constitute competent medical evidence and lack probative value. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of entitlement to service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


